Luke, J.
1. The court did not err in refusing to permit the defendant’s witness to answer the following question: “That cupping or pulling apart was not the result of any negligence on your part;” the court stating that the witness could testify to the facts, but could not testify to his conclusion that his conduct was or was not negligent.
2. When the charge of the court is considered as a whole, the instructions complained of are not subject, to the criticisms urged in the motion for a new trial. The charge was full and fair.
3. The evidence authorized the verdict, which has the approval of the trial judge.

Judgment affirmed.


Wade, G. J., and George, J., concur.